Citation Nr: 1015495	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-16 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to 
November 1985, and from October 1986 to September 2005.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in Cleveland, Ohio that denied the Veteran's 
application to reopen his claim for service connection for 
hypertension, and that denied his claim for service 
connection for diabetes mellitus.

The Veteran requested Board hearing, which hearing was held 
in November 2005 by way of a video conference at the RO 
located in Cleveland, Ohio.  A transcript of such proceeding 
has been associated with the claims file.

The issue of entitlement to service connection for diabetes 
mellitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 2006 unappealed RO decision denied service 
connection for 
hypertension.

2.  Evidence submitted since the April 2006 RO decision is 
not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for hypertension.

3.  There is an approximate balance of positive and negative 
evidence as to whether the Veteran's hypertension is related 
to active service.


CONCLUSIONS OF LAW

1.  The April 2006 RO decision denying the Veteran's claim of 
entitlement to service connection for hypertension is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).

2.  New and material evidence sufficient to reopen the 
Veteran's claim of entitlement to service connection for 
hypertension has been received.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (2009).

3.  Resolving doubt in favor of the Veteran, service 
connection for hypertension is warranted.  See 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for hypertension 
has been reopened and granted, as discussed below.  As such, 
the Board finds that any error related to the VCAA on this 
claim is moot.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159 (2009).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service" - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

A.  Application to Reopen

The Veteran served on active duty in the Navy for most of the 
period from November 1982 through September 2005.  The 
Veteran claims that he has hypertension that had its onset in 
service or is otherwise related to service.

According to the Court, in order to reopen a previously and 
finally disallowed claim, there must be new and material 
evidence presented or secured since the time that the claim 
was finally disallowed on any basis.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  When determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510 (1992).

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).

The preliminary issue is whether new and material evidence 
has been received to reopen the Veteran's previously denied 
claim of entitlement to service connection for hypertension.  
After a review of the evidence of record, the Board finds 
that new and material evidence has been received.

By way of background, an April 2006 RO decision denied the 
Veteran's claim of entitlement to service connection for 
hypertension on the basis that, among other things, there was 
no competent evidence of a current disability.  The Veteran 
did not file a timely notice of disagreement, and the RO 
decision became final.  See 38 C.F.R. §§ 20.302, 20.1103 
(2009).  An August 2007 Report of Contact reflects that the 
Veteran requested that his claim be reopened (via telephone 
with the RO).

At the time of the April 2006 RO decision, the evidence of 
record included the Veteran's service treatment records as 
well as VA treatment records dated between 2006 and 2007.

Since the final April 2006 RO decision, new evidence 
associated with the claims file in connection with the 
Veteran's application to reopen his claim includes, among 
other evidence that will be discussed below, an October 2007 
VA outpatient clinic treatment record reflecting a current 
diagnosis of hypertension.

The Board finds that the above October 2007 VA treatment 
record, by itself as it reflects a current diagnosis of 
hypertension, satisfies the low threshold requirement for new 
and material evidence.  As such, the claim is reopened.



B.  Hypertension

The Board must now address whether the Veteran is entitled to 
service connection for hypertension on the merits of his 
claim.

As noted above, an October 2007 VA treatment record reflects 
that the Veteran was diagnosed with hypertension.  Clearly, 
the Veteran has a current hypertension disability.  The Board 
must now consider whether the Veteran's hypertension had its 
onset in service or is otherwise related to service.

A March 1986 service treatment record reflects that the 
Veteran complained of feeling dizzy and warm.  The Veteran's 
blood pressure readings of 152/118 and 162/100 and an 
impression of possible hypertension were recorded.

A January 1987 service treatment record reflects that the 
Veteran complained of chest pain and left arm numbness.  The 
Veteran's blood pressure reading was noted as 140/100, and a 
diagnosis of hypertension (among other things) was recorded.

Various service treatment records dated between November 1989 
and June 1991 reflect that the Veteran was prescribed Vasotec 
to control his hypertension.  See, e.g., Service Treatment 
Records, November 1989, January 1990, April 1990, June 4, 
1990, February 1991, June 1991.  A June 1991 service 
treatment record reflects that the Veteran received diet 
counseling relating to his hypertension as well.

The Veteran testified at the hearing that after taking 
Vasotec for about three years (e.g., between 1989 and 1992), 
he discontinued taking the medication for his hypertension 
based on the advice of a physician in service.  See Hearing 
Transcript at 3 and 12-13.

April 2001 private hospital records reflect that the Veteran 
was hospitalized for complaints of chest pain and discharged 
with diagnoses of chest pain, not otherwise specified, and 
hypertension, not otherwise specified.

Service treatment records dated in July and November 2002 
reflect that a diagnosis of elevated blood pressure was 
recorded.  The November 2002 service treatment record 
reflects a blood pressure reading of 157/82.

Two March 2005 service treatment records reflect blood 
pressure readings of 159/80, 155/86, and 142/76.

As noted above, the Veteran was discharged from service in 
September 2005.

A February 2006 VA examination report reflects that the 
Veteran's blood pressure readings were 138/87 and 135/86 on 
February 17, 2006, and 128/88 and 126/86 on February 20, 
2006.  The examiner opined that the Veteran's blood pressure 
readings did not meet the criteria for hypertension.

A July 2006 VA treatment record (the first post-service 
treatment record) reflects that the Veteran was establishing 
care at the VA community based outpatient clinic (CBOC), and 
a notation was made of a history of borderline hypertension.  

September and October 2007 VA CBOC treatment records reflect 
that the Veteran was diagnosed with hypertension and that the 
Veteran was taking hydrochlorothiazide (hctz) for treatment.  
See also VA CBOC Treatment Record, January 2008.

As noted above, the Veteran was treated with medication for 
hypertension in service and about two years post-service in 
October 2007.  The Board acknowledges that the VA examiner 
opined in February 2006, that the Veteran's blood pressure 
readings at the time of the examination were not 
hypertensive.  However, given the numerous elevated blood 
pressure readings in service and the requirement for 
medication in service, the Board finds that there is at least 
an approximate balance of positive and negative evidence as 
to whether the Veteran currently has hypertension that is 
related to service.  Therefore, having resolved doubt in 
favor of the Veteran, the Board will grant the Veteran's 
claim of service connection for hypertension.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).

ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for hypertension has been 
received; the claim is reopened.

Service connection for hypertension is granted.


REMAND

As noted above, the Veteran served in the Navy from November 
1982 through September 2005.  The Veteran claims that he has 
diabetes mellitus that had its onset in service or is 
otherwise related to service.  After a thorough review of the 
Veteran's claims folder, the Board has determined that 
additional development is necessary prior to adjudication of 
this claim.

By way of background, an October 1996 service treatment 
record reflects that the Veteran was diagnosed with 
hyperglycemia.  Subsequent service treatment records reflect 
that the Veteran's blood glucose levels were noted as 
elevated or high.  See, e.g., Service Treatment Records, 
April 2002 (114), July 2002 (114), May 2004 (120), and April 
2005 (111).  Almost two years post-service, an August 2007 
VAMC treatment record reflects that the Veteran was diagnosed 
with diabetes mellitus and prescribed metformin for 
treatment.

The Board notes that the Veteran was not provided with a VA 
examination relating to his claimed diabetes mellitus.  VA's 
duty to assist includes providing a veteran with a medical 
examination when the record (1) contains competent evidence 
that the veteran has a current disability, (2) contains 
evidence indicating that the disability is related to 
service, and (3) does not contain sufficient medical evidence 
for VA to make a decision, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  See 38 C.F.R. § 3.159(c)(4) (2009); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  In light of the 
Veteran's diagnosed hyperglycemia in service and diagnosed 
diabetes mellitus shortly after separation of service, the 
Board finds that a VA examination is required.  See 38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006) (VA medical examination is required 
where evidence indicates that symptoms of a disability may be 
related to service).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records 
relating to the Veteran's diabetes mellitus 
dated from November 2007 to present from 
the VA medical center (VAMC) and from the 
VA community based outpatient clinic 
(CBOC).  Any records obtained should be 
associated with the claims file.  If these 
records are found to be unavailable, this 
should be specifically noted in the claims 
file.

2.  After the above development has been 
completed, schedule the Veteran for a VA 
examination with an appropriate physician 
to determine the current nature and the 
etiology of his diabetes mellitus.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The complete claims folder 
must be provided to the examiner for 
review in conjunction with the 
examination, and the examiner must note 
that the claims folder has been reviewed.  
The examiner should indicate whether it is 
at least as likely as not (meaning 
likelihood of at least 50%) that any 
current diabetes mellitus disability had 
its onset in service or is otherwise 
related to service.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  

3.  Thereafter, the issue on appeal should 
be readjudicated. The Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
After the Veteran and his representative 
have been given the applicable time to 
submit additional argument, the claim 
should be returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


